COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-364-CV



IN RE J-W GATHERING COMPANY	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and motion for temporary relief and is of the opinion that all relief should be denied.  Accordingly, relator’s petition for writ of mandamus and motion for temporary relief are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.



PER CURIAM





PANEL:  CAYCE, C.J.; LIVINGSTON and WALKER, JJ.



DELIVERED:  October 20, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.